Citation Nr: 0945140	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right para-lumbar 
strain and chronic back pain (claimed as lower back).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION
 
The Veteran served on active duty from January 1987 to April 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDING OF FACT

The Veteran has a back disorder characterized as a right 
para-lumbar strain that did not have its onset in and is not 
related to active duty.


CONCLUSION OF LAW

Right para-lumbar strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2006, prior 
to the date of the issuance of the appealed rating decision.

The Board further notes that, in the July 2006 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Analysis

The Veteran contends that she has a low back disability 
related to her active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Available service treatment records were silent as to any 
complaints or injuries to the low back.  

An April 1999 emergency room report from St. Michael Hospital 
indicated complaints of thoracic back pain with no radiation, 
numbness or weakness, with symptoms aggravated by movement 
and breathing.  Physical examination revealed a moderate 
right scapular tenderness and a diagnosis of acute strain of 
the thoracic spine was provided.

VA treatment records dated October 2004 to November 2005 
primarily indicated treatment for a mental disorder.  A 
November 2005 treatment record however indicated that the 
Veteran reported injuring her back in March 2003, during a 
fight in which she was pushed into a bath tub.

A December 2005 QTC examination indicated that the Veteran 
reported injuring her back in March 2004 when she fell.  She 
claimed that prior to that fall, she had a low back strain, 
but that after her fall, the pain became more persistent.  X-
rays of the lumbosacral spine were normal.  After physical 
examination, the examiner provided a diagnosis of right para-
lumbar strain with chronic back pain.  

A February 2006 VA treatment record indicated that the 
Veteran had chronic, stable lower back pain that was most 
likely secondary to tension from lordosis and scoliosis seen 
on her x-ray.

A March 2007 MRI of the lumbar spine showed mile T2 signal 
loss in the disc space at L4-5 and L5-S1; mild posterior disc 
space narrowing, disc and annulus bulge at L4-5 with ventral 
flat thecal sac contour and borderline spinal canal stenosis, 
mild circumferential disc bulging of L2-3, and L3-4, with no 
significant discogenic pathology at L1-2, and no evidence of 
neural foraminal narrowing at L4-5.  X-rays dated September 
2007 indicated mild scoliosis and mild degenerative changes 
in the lumbosacral spine.  

Numerous subsequent VA and private treatment records 
reflected complaints of and treatment for the Veteran's low 
back disability.  However, the records were silent to the 
etiology of her current low back disability.  

While the Veteran has a current low back disability, there is 
no evidence that her right para-lumbar strain is related to 
her active service.  The Board notes that on her VA Form 9, 
the Veteran stated that her back did not start causing her 
pain until after she left active service.  Consequently, 
review of the record indicates that the available service 
treatment records are in fact silent to any low back 
complaints or injury during service.  The first documentation 
of any complaints of back pain was in April 1999, nearly 
three years after her discharge from service, in which the 
Veteran complained of thoracic back pain.  Moreover, the 
record was silent as to any complaints of low back pain until 
November 2005, in which a VA treatment record indicated that 
the Veteran reported injuring her back during a March 2003 
fight.  Finally, the December 2005 QTC examination again 
reported an injury to the lower back occurring after a March 
2004 fall, and provided a diagnosis of right para-lumbar 
strain.  

The Board also notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
Here, the Veteran has stated that her low back pain began 
soon after her separation from active duty.   As noted above, 
no back injury or disability was evident during her active 
service and no post service reference to a lumbar spine 
disability was made until November 2005, when the Veteran 
sought treatment for complaints of low back pain.  However, 
that November 2005 treatment record indicated that the 
Veteran reported back pain following a fall in March 2003.  
The December 2005 QTC examiner similarly stated that the 
Veteran reported worsening pain in the lower back following a 
March 2004 fall.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence fails to indicate that the 
Veteran's current low back pathology is due to any in-service 
injury or is otherwise related to service.

Accordingly, the evidence of record does not show that the 
Veteran's back disability is due to service.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).








ORDER

Entitlement to service connection for a right para-lumbar 
strain is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


